Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 28, 1991 (People v Curry, 176 AD2d 954), affirming a judgment of the Supreme Court, Kings County, rendered February 27, 1985.
*598Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Thompson, JJ., concur.